Jermaine D. Irvin v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-229-CR





JERMAINE D. IRVIN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371
ST
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Jermaine D. Irvin (“Irvin”) is attempting to appeal his conviction for aggravated assault causing serious bodily injury.  We will dismiss the appeal.

In accordance with rule 25.2(d), the trial court has certified that this case is a plea-bargain case and that Irvin has no right of appeal.  
See
 
Tex. R. App. P.
 25.2(d).  On June 18, 2003, we notified Irvin of the certification and informed him that the appeal would be dismissed unless Irvin or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 25.2(d), 44.3.  Irvin’s attorney filed a response stating that Irvin’s pro se post-trial motion to withdraw his plea was effectively a motion for new trial and agreed that this is not among the items that may be appealed after the trial court enters a judgment based on a plea bargain agreement.  
Tex. R. App. P.
 25.2(a)(2).  Consequently, there are no grounds for continuing the appeal.

Accordingly, we dismiss the appeal.



PER CURIAM



PANEL D:	WALKER, J.; CAYCE, C.J.; and DAY, J.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: July 24, 2003



FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.